MORRISON, Presiding Judge.
The offense is the possession of whiskey-in a dry area, with a prior offense of like character alleged for the purpose of enhancement; the punishment, 30 days in jail and a fine of $500.
Our able State’s Attorney has confessed error because of the absence of any proof that the appellant was the same person who was convicted in the prior case plead for enhancement.
Such proof is requisite. Gaines v. State, Tex.Cr.App., 274 S.W.2d 397.
The judgment is reversed and the cause remanded.